United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, SOCIAL SECURITY
ADMINISTRATION, CENTER FOR HUMAN
RESOURCES, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-936
Issued: January 13, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 25, 2009 appellant, through counsel, filed a timely appeal from a
January 29, 2009 merit decision of the Office of Workers’ Compensation Programs denying
authorization for left shoulder surgery. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied appellant’s request for left shoulder
surgery.
FACTUAL HISTORY
On January 23, 2002 appellant, then a 51-year-old telephone service representative, filed
an occupational disease claim attributing her carpal tunnel syndrome to her federal employment.
The Office accepted the claim for bilateral carpal tunnel syndrome, bilateral cubital syndrome,

right elbow ulnar neuropathy and authorized right carpal tunnel release surgery, which was
performed on January 30, 2002.1 It also accepted appellant’s claim for post-traumatic stress
disorder and adjustment disorder with depressed mood.
On August 8, 2006 Dr. David L. Rubenstein, an attending Board-certified orthopedic
surgeon, diagnosed bilateral rotator cuff impingement syndrome and associated degenerative
arthritis. On October 10, 2006 he informed the Office that appellant was scheduled for left
shoulder surgery consisting of repair of the rotator cuff tear and subacromial decompression and
debridement on October 23, 2006. Dr. Rubenstein requested authorization to perform the
surgery.
On October 12, 2006 the Office received a September 28, 2006 report from
Dr. Richard J. Mandel, a second opinion Board-certified Board orthopedic surgeon with a
subspecialty in hand surgery who opined that appellant had recovered from her accepted
thoracic, lumbosacral and cervical strains and her lumbar neuritis/radiculitis. Dr. Mandel
advised that her ongoing pain complaints, generalized joint stiffness and peripheral edema were
unrelated to her accepted employment injuries. He noted possible causes of her shoulder
condition were inflammatory disease, hypothyroidism, osteoarthritis and rotator cuff pathology,
all unrelated to her accepted conditions. On November 21, 2006 Dr. Mandel reiterated that
appellant’s bilateral rotator cuff pathology and osteoarthritis were unrelated to her accepted
claim.
On January 2, 2007 Dr. Rubenstein reviewed appellant’s medical records dating back to
2001. He noted that, while no specific diagnosis of a rotator cuff problem was of record, there
were indications that appellant experienced pain in the shoulder area. Dr. Rubenstein stated that
he could not “exclude that she experienced bilateral shoulder injuries as there is a -- suggestion
in the medical records for the affirmative.”
The Office found a conflict in medical opinion between Dr. Rubenstein and Dr. Mandel.
The record reflects the Office bypassed various physicians from being selected as an
impartial medical examiner. They included, Dr. Paul Lotke, Dr. Scott Kozin, Dr. John Kelly,
Dr. Marvin Kallish, Dr. William Markmann, Dr. G. Macewen and Dr. Jess Lonner, Boardcertified orthopedic surgeons. The bypass notes for Drs. Lonner and Lotke noted that they had
moved. The Office requested removal of the Drs. Kallish, Kelly, Kozin and Macewen for
reasons such as no answer or machine, no impartial medical examiner appointment or children’s
physician. As to Dr. Markmann, the bypass notes stated: “Dr. Markmann is being set up to do
[impartial examination] however another [doctor] in the office will do this app[ointment]t,
Dr. Dearolf.”
On February 21, 2007 the Office referred appellant together with a statement of accepted
facts and the medical record, to Dr. Walter W. Dearolf, III, a Board-certified orthopedic surgeon,
for an impartial medical evaluation. In an April 27, 2007 report, Dr. Dearolf reviewed her
history of injury and treatment and performed a physical examination. He addressed appellant’s
1

This was assigned claim file number xxxxxx817. Under claim file number xxxxxx364 the Office accepted that
appellant sustained a mild concussion and aggravation of a neck strain due to a July 17, 2001 employment injury.

2

medical injury and noted pain surgery for carpal tunnel release with elbow nerve decompression.
Dr. Dearolf stated that her shoulder complaints currently were based on her glenhumeral
degenerative disease, which was unrelated to her federal employment or accepted conditions.
By decision dated May 14, 2007, the Office denied authorization for left shoulder
surgery. It found that Dr. Dearolf’s opinion was rationalized and did not support that the
proposed surgery was likely to cure, give relief or reduce the degree or the period of the
disability.
Appellant requested an oral hearing before an Office hearing representative. By decision
dated July 31, 2007, the Office hearing representative set aside the May 14, 2007 decision. He
found that Dr. Dearolf’s report was insufficiently rationalized to constitute the weight of the
medical evidence. The case was remanded for the Office to obtain a supplement report from the
physician.
In a July 31, 2007 report, Dr. Dearolf reiterated his opinion that appellant’s bilateral
shoulder problems were unrelated to the accepted employment injury.
By decision dated August 30, 2007, the Office denied authorization for the proposed left
shoulder surgical procedure.
Appellant requested an oral hearing before an Office hearing representative, which was
held on January 17, 2008. At the hearing, she contended that Dr. Dearolf did not perform any
physical examination and informed her he was relying on the medical reports. Counsel
contended that Dr. Dearolf was not properly selected as an impartial medical examiner based on
a review of the bypass sheets, which identified Dr. Markmann as being selected, but that
Dr. Dearolf would perform the examination.
By decision dated January 29, 2009, the Office hearing representative affirmed the denial
of authorization for the requested left shoulder surgery.
LEGAL PRECEDENT
Section 8103 of the Federal Employees’ Compensation Act2 provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances and supplies prescribed or recommended by a qualified physician, which the Office
considers likely to cure, give relief, reduce the degree or the period of disability or aid in
lessening the amount of the monthly compensation.3 The Office has the general objective of
ensuring that an employee recovers from her injury to the fullest extent possible in the shortest
amount of time. The only limitation on the Office’s authority is that of reasonableness.4

2

5 U.S.C. §§ 8101-8193.

3

5 U.S.C. § 8103; see also L.D., 59 ECAB ___ (Docket No. 08-966, issued July 17, 2008).

4

A.O., 60 ECAB ___ (Docket No. 08-580, issued January 28, 2009); L.W., 59 ECAB ___ (Docket No. 07-1346,
issued April 23, 2008); Dr. Mira R. Adams, 48 ECAB 504 (1997).

3

If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician (known as
a referee physician or impartial medical specialist) who shall make an examination.5 In cases
where the Office has referred appellant to an impartial medical examiner to resolve a conflict in
the medical evidence, the opinion of such a specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.6
A physician selected by the Office to serve as an impartial medical specialist should be
one wholly free to make a completely independent evaluation and judgment. To achieve this, the
Office has developed specific procedures for selecting impartial medical specialists designed to
provide adequate safeguards against any possible appearance that the selected physician’s
opinion was biased or prejudiced. Office procedures provide that, unlike selection of second
opinion examining physicians, selection of referee physicians is made by a strict rotational
system using appropriate medical directories. The services of all available and qualified Boardcertified specialists will be used as far as possible to eliminate any inference of bias or partiality.
This is accomplished by selecting specialists in alphabetical order as listed in the roster chosen
under the specialty and/or subspecialty heading in the appropriate geographic area and repeating
the process when the list is exhausted.7
Office procedures further provide that the selection of referee physicians are made by a
strict rotational system using appropriate medical directories and specifically states that the
Physician’s Directory System (PDS) should be used for this purpose.8
ANALYSIS
The Office accepted appellant’s claim for bilateral carpal tunnel syndrome, bilateral
cubital syndrome, right elbow ulnar neuropathy and post-traumatic stress disorder with depressed
mood. It referred appellant to Dr. Dearolf, a Board-certified orthopedic surgeon, to resolve a
conflict in medical opinion between Dr. Rubenstein, appellant’s attending physician, and
Dr. Mandel, the second opinion medical specialist, as to whether the proposed left shoulder
surgery should be authorized.
On appeal, appellant’s counsel contends that the Office did not follow proper procedures
in scheduling the impartial medical examination. The Board finds that the evidence of record
supports her contention. There are no notes in the PDS explaining the referral to Dr. Dearolf,
who is only mentioned in the bypass notes for Dr. Markmann. It appears that Dr. Markmann was
actually selected to perform the impartial examination, but that Dr. Dearolf would be performing
the actual examination.

5

5 U.S.C. § 8123(a); see S.T., 60 ECAB ___ (Docket No. 08-1675, issued May 4, 2009).

6

B.P., 60 ECAB ___ (Docket No. 08-1457, issued February 2, 2009); Gloria J. Godfrey, 52 ECAB 486 (2001).

7

Charles M. David, 48 ECAB 543 (1997).

8

B.P., supra note 6.

4

The Office’s procedures contemplate that impartial medical specialists will be selected on
a strict rotating basis in order to negate any appearance that preferential treatment exists between
a particular physician and the Office.9 The record reveals that Dr. Markmann was selected by
the Office according to the bypass notes. Although Dr. Dearolf is in the same office as
Dr. Markmann, the Board notes that the record does not demonstrate that Dr. Dearolf would have
been the next physician on the rotation list after Dr. Markmann. Therefore, to permit the use of
Dr. Dearolf’s medical opinion would undermine the appearance of impartiality and compromise
the integrity of the system for selecting impartial medical specialists.10 The Office improperly
relied on Dr. Dearolf to resolve the conflict in the medical opinion evidence. There is an
unresolved conflict regarding whether the left shoulder surgery should be authorized.
CONCLUSION
The Board finds that there is an unresolved conflict in the medical opinion evidence. The
Office failed to follow established procedures for selection of the impartial medical examiner.

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4(a)(3)
(March 1994).
10

See Shirley L. Steib, 46 ECAB 309 (1994) (where an associate of the physician selected by the Office to serve
as an impartial medical specialist examined the claimant and provided an opinion, the Board found that the
associate’s opinion could not constitute the weight of the medical evidence as the associate was not selected as an
impartial specialist according to Office procedures); Vernon E. Gaskins, 39 ECAB 746 (1988); William C.
Iadipaolo, 39 EAB 530 (1988); Leonard W. Waggoner, 37 ECB 676 (1988).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 29, 2009 be set aside. The case is remanded for further
proceedings consistent with this decision of the Board.
Issued: January 13, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

